Citation Nr: 0634232	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Huntington's chorea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
January 1993, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
Huntington's chorea.  


FINDINGS OF FACT

1.  The veteran's complaints involving muscle twitching, 
balance problems, and memory loss have been attributed to a 
known clinical diagnosis of Huntington's chorea.

2.  Huntington's chorea was first diagnosed nine years after 
the veteran's separation from active duty, and is not linked 
to service. 


CONCLUSION OF LAW

Huntington's chorea was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002 & Supp. 2005); 38 C.F.R.           §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

In this case, the veteran claims that he suffers from 
symptoms involving muscle twitching, balance problems, and 
memory loss as a result of an undiagnosed illness from his 
service in the Persian Gulf.  However, since these symptoms 
have been attributed to a known clinical diagnosis of 
Huntington's chorea, service connection on a presumptive 
basis is not available under the provisions of 38 C.F.R. 
§ 3.317, which apply only in cases of an undiagnosed illness.  

In this regard, a June 2002 VA outpatient treatment record 
notes the veteran's three to four month history of jerking 
and twitching movements in his right hand and head, as well 
has an eight month history of balance problems.  The initial 
assessment was hand tremor and twitching of unknown etiology.  
A VA examiner in July 2003 was also unable to determine the 
etiology of the veteran's complaints involving twitching and 
memory problems.  However, DNA testing by VA in August 2003 
revealed that the veteran's symptoms are due to a diagnosis 
of Huntington's chorea.  This report indicates that "42" 
repeat tests confirm the diagnosis.  Thus, since the 
veteran's complaints have been attributed to a diagnosis of 
Huntington's chorea, service connection is not available 
under 38 C.F.R. § 3.317.   

The Board also finds that service connection for Huntington's 
chorea is not warranted on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The veteran's 
service medical records make no reference to muscle 
twitching, balance problems, or memory loss.  Instead, the 
record shows that the veteran first sought treatment for 
these symptoms in June 2002, approximately nine years after 
his separation from active duty.  This nine year period 
between service and when he first sought treatment weighs 
heavily against his claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000) (holding that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.)  Moreover, the Board reviewed VA 
outpatient treatment records as well as reports from Saint 
Francis Medical Center, none of which indicates that the 
veteran's Huntington's chorea is related to service, to 
include exposure to chemicals during the Persian Gulf War. 

The post-service medical record, indicating a disorder that 
began many years after service, is found by the Board to 
provide more evidence against this claim.
 
The only evidence in support the veteran's claim are 
statements provided by the veteran and his spouse, including 
testimony presented at a July 2005 hearing before the 
undersigned Veterans Law Judge.  Both the veteran and his 
spouse challenged the diagnosis of Huntington's chorea on the 
basis that the DNA tests were incorrect.  They appear to base 
their argument on the fact that no one else in the veteran's 
family has the disease, and that his symptoms would be much 
worse if Huntington's chorea was indeed present. 

First, the Board finds that the fact that no one in the 
veteran's family had this disease does not provide a basis to 
conclude that the veteran does not have this disorder.  
Second, as laypersons, without the appropriate medical 
training and expertise, neither the veteran nor his spouse is 
competent to provide a probative (persuasive) opinion on a 
medical matter, such as the a diagnosis of Huntington's 
chorea.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, their personal 
opinions are not a sufficient basis for awarding service 
connection.  Third, the Board notes the contention that the 
42 tests were performed with the same tube of blood, but the 
veteran has provided no basis to believe that testing using 
another tube of the veteran's blood would provide a different 
result.  The testing appears comprehensive. 

As a final note, the veteran's representative argues that 
service connection for Huntington's chorea is warranted based 
on the provisions of 38 U.S.C.A. § 1154(b), which provides a 
relaxed evidentiary standard of proof for injuries due to 
combat.  See Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

Even assuming for discussion purposes that combat is shown, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either a 
current disability or a nexus to service, both of which 
generally require competent medical evidence.  See generally, 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for Huntington's chorea.  The medical 
evidence shows that the veteran's symptoms involving muscle 
twitching, balance problems, and memory loss have been 
attributed to a known clinical diagnosis of Huntington's 
chorea, which has not been medically linked to service.  
Hence, the appeal is denied. 

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that these letters also comply with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim.  However, the timing of 
the subsequently issued letters is not prejudicial to the 
veteran, as he was provided adequate notice.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of the notice is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative, 
which include VA outpatient treatment records and records 
from Saint Francis Medical Center.  The veteran was also 
afforded a VA examination in July 2003, and underwent 
appropriate DNA testing to determine the cause of his 
complaints involving muscle twitching, balance problems, and 
memory loss.  Although the veteran challenges the validity of 
the test results, the Board does not believe that further 
testing is necessary, as the duty to assist is not unlimited 
in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  The testing performed by the VA appears extensive.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for Huntington's chorea is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


